SULLIVAN, Judge,
concurring.
I concur in the majority opinion which affirms the trial court’s determination to set aside the partial summary judgment in favor of Judge Huppert. I write separately, however, in order to emphasize that our decision does not approve the Board’s attempt to inject an issue by way of a T.R. 60(B) petition, which issue was not presented by the partial summary judgment motion. In point of fact, after the time for appeal had expired, the Board “discovered” that the full-time judge vs. full-time court issue was crucial. Such “discovery” is not grounds for relief under T.R. 60(B).
Nevertheless, I agree with the majority to the extent that this decision does not require an erroneous summary judgment to remain in place. Neither party truly perceived the determinative factors which were necessarily involved in the litigation.
T.R. 56(C) clearly provides that summary judgment is proper only if the moving party “is entitled to judgment as a matter of law.” Here, because threshold issues concerning the full time-part time question were not resolved, the majority wisely and correctly remands for consideration of the judge/division and full-time/part-time issues.